Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is in condition for allowance except for the following formal matters: 
(i)	In claim 12, line 2, parameter RBs is not define
(ii)	In claim 19, line 2, “in” is recited twice. Examiner suggest deleting one of the “ins”.
(iii)	In claim 28, line 6, define CSI. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
3.	The prior art made of record and relied upon is considered pertinent to applicant's disclosure
(i)	WO2017028007(see IDS) is the prior art closest to the technical solutions of claims 1, 10, 28 and 30, and D1 discloses a method for wireless communication and discloses the following technical features specifically (see description,

(CSD) report including the PMI.
(ii)	CN108370266(see IDS) discloses a method for transmitting channel state information in a radio communication system by a terminal, involves receiving a reference signal based on first and second set-up information including set-up information of a channel condition report.
(iii)	WO2016183737(see IDS) discloses a method for wireless communication by a wireless communication apparatus involves reporting a CSI report which includes at least one PMI for a first precoding matrix.
(iv)	Krishmamurthy et al (US 2014/0177745) discloses receiving a first set of channel state information reference signals on resource elements, and a second set of channel state information reference signals on resource elements.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 25, 2022